PER CURIAM.
 We have carefully considered the record on appeal, briefs filed by able counsel and oral arguments. Based thereon we do not find that the trial judge committed the procedural errors urged by appellants. Further, we find that there is substantial competent evidence in the record to sustain the final judgment here appealed. Finally, appellants urge that the principles announced in Durham v. Edwards, 1905, 50 Fla. 495, 38 So. 926, cited by both appellants and appellees, should be reexamined because of changes in general accounting procedures resulting from federal income tax laws which have come into being since the date of that decision. Assuming, arguendo, that appellants’ position is well taken, we have been stringently admonished that if principles announced by our Supreme Court are to be revisited, reconsidered, or revised, that prerogative rests exclusively with the Supreme Court and not with us. (See Hoffman v. Jones, Fla.1973, 280 So.2d 431). Accordingly, the judgment here appealed is
Affirmed.
BOYER, C. J„ and McCORD and MILLS, JJ., concur.